BY THE COURT.
A suit was brought by Adams before a justice against the plaintiffin error, from the. judgment rendered against him, and he appealed. In the Court of Common Pleas, Lancaster filed a declaration, and obtained judgment. The Common Pleas had no authority to proceed to judgment in any other than the case brought before it by appeal. The record shows that cause abandoned, and another, by a different person, substituted, and a judgment taken by default. Upon the new case the defendant was not in court. This is erroneous, and the judgment is reversed with costs.
The interest of ah equitable holder of a note or bond not negotiable, may be protected in a court of law, but such holder acquires no legal right to sue in his own name, although the bond or note is assigned to him,